DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-27, 29-32, and 34-39 of US Application No. 16/889,238 are currently pending and have been examined.  Applicant amended claims 21, 29, 32, 34, 37, and 39 and canceled claims 28, 33, and 40. Applicant previously canceled claims 1-20.  
Claims 21-27, 29-32, and 34-39 are allowed. 

Response to Arguments
The previous rejections of claims 21-40 under 35 USC § 112(a) are withdrawn. Applicant canceled claims 28, 33, and 40, rendering the previous rejection of these claims moot. Applicant also amended independent claims 21, 29, and 34 to overcome the previous rejections. Therefore, the previous rejections under § 112(a) of claims 21, 29, 34, and all claims depending, therefrom are withdrawn. 
The previous rejections of claims 21-40 under 35 USC § 101 are withdrawn. Applicant amended independent claims 21, 29, and 34, as suggested by Examiner in the interview of 26 August 2022, to recite “controlling the autonomous vehicle to traverse the environment based at least in part on the output trajectory” or substantially similar limitations. Controlling the vehicle to traverse the environment based on the output trajectory is an actual application or use of the identified abstract idea(s). Therefore, the previous rejections under § 101 are withdrawn.

Allowable Subject Matter
Claims 21-27, 29-32, and 34-39 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Damerow et al. (US 2015/0344030 A1, “Damerow”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Damerow, discloses a method for driving an ego-vehicle including a driver assistance system. A traffic participant or infrastructure element involved in the traffic situation is selected and taken into consideration for traffic scene analysis. A hypothetical future trajectory for the ego-vehicle is predicted by predicting the current state of the ego-vehicle and varied to generate a plurality of ego-trajectory alternatives including the calculated hypothetical future ego-trajectory. A hypothetical future trajectory from another traffic participant gained by predicting the current state of the traffic participant or calculating a hypothetical future state sequence of the infrastructure element is determined. Based upon at least one pair of ego-trajectory plus one other trajectory risk functions over time or along the calculated hypothetical future ego-trajectory alternatives are calculated. One risk function corresponds to one ego-trajectory alternative. The risk functions are combined into a risk map. From an analysis result a control signal is generated.

With respect to independent claim 21, Damerow taken either individually or in combination with other prior art of record fails to teach or suggest: determining a normal line based at least in part on a frame associated with an interval of the reference path; determining, based at least in part on the object state and the normal line, a candidate trajectory.

Independent claims 29 and 34 recite substantially similar limitations as claim 21 and are allowed for the same reason as claim 21.

Claims 22-27, 30-32, and 35-39 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668